DETAILED ACTION
Claims 1-20 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application (15/489,923) under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.

Information Disclosure Statement
Per MPEP 609.02(II)(A)(2), the examiner of a continuing application will consider information which has been considered by the Office in the parent application.  Therefore, information considered in parent application 15/489,923 has been considered during examination of the instant application.  However, if applicant wants said considered information to be printed on any patent resulting from the instant application, applicant must ensure that said information appears on either an IDS or an 892 in the instant application.
In the IDS submitted on January 16, 2020:
Reference A108 has been struck through because it is a duplicate of reference A101.  As such, the strike is not indicative of a lack of consideration, but of duplication.
References A143, A145, and A146 have not been considered for reasons they were not considered in the parent application.
Consideration of reference A154 includes looking at the list and not necessarily looking at each document cited within the list.  Therefore, if an individual document within this list was not cited elsewhere in the IDS, or considered in the parent, then that document has not necessarily been considered.

Specification
The abstract of the disclosure is objected to because there is a lack of antecedent basis for “The request” in line 5.  Please make it more clear that this request is the same as the immediately preceding request, and not the save request.  For instance, applicant could amend as follows: “…based on a 
Note that a replacement abstract must be submitted on a separate sheet (apart from any other amendments), as required by 37 CFR 1.52(b)(4) and 37 CFR 1.72(b).
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The disclosure is objected to because of the following informalities:
In paragraph [00289], did applicant mean --snapshot-- instead of “snaphost”, which only appears once, in this location, in the entire specification?
In paragraph [00346], line 4, replace “indica” with --indicia--.
In paragraph [00411], did applicant mean --Restore-- instead of “Retore”?
In paragraph [00430], should “If…” start on a next line (similar to how paragraphs [00412]-[00414] appear)?
In paragraph [00455], “Spilll” includes three l’s.  Please correct spelling.
In paragraph [00491], it appears a hyphen should be inserted between “load” and “balancing”.
Appropriate correction is required.

Drawings
The large set of drawings has not been checked to the extent necessary to determine the presence of all possible errors.  Applicant’s cooperation is requested in correcting any errors or any other non-compliance with 37 CFR 1.84 of which applicant may become aware.

Examiner Note
Per paragraph [00500] of applicant’s specification, “A computer readable storage medium, as used herein, is not to be construed as being transitory signals per se, such as radio waves or other freely propagating electromagnetic waves, electromagnetic waves propagating through a waveguide or other transmission media (e.g., light pulses passing through a fiber-optic cable), or electrical signals transmitted through a wire.”  Thus, in claims 1-9, the computer program product, which is claimed to comprise a computer readable storage medium, is limited to statutory embodiments only and cannot be construed as a transitory signal.  The examiner recommends inserting --non-transitory-- before “computer readable” in claim 1, line 3, to make explicit the limitation applied thereto.

Claim Objections
Claim 6 is objected to because of the following informalities:
Please replace “the other” with --said another--.
Claim 8 is objected to because of the following informalities:
Please replace “the other” with --said another--.
Claim 15 is objected to because of the following informalities:
Please replace “the other” with --said another--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 5-8, 14-15, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The claims recite the following limitations for which there is a lack of antecedent basis:
In claim 5, lines 5-6, both instances of “the snapshot”, which could refer to the snapshot of claim 5, line 2, or claim 1, line 5.  Applicant could insert --chosen-- before both of these instances to properly refer back to the snapshot of claim 1.
In claim 5, last line, “the at least one architected register”, which could refer to that in claim 5, line 4, or to any of the three separate instances in the last paragraph of claim 1.
In claim 6, “the at least one architected register”, for similar reasons as above.
In claim 7, “the at least one architected register”, for similar reasons as above.
In claim 14, lines 5-6, both instances of “the snapshot”, for similar reasons as above.
In claim 14, last line, “the at least one architected register”, for similar reasons as above.
In claim 15, last line, “the at least one architected register”, for similar reasons as above.
In claim 20, lines 5-6, both instances of “the snapshot”, for similar reasons as above.
In claim 20, last line, “the at least one architected register”, for similar reasons as above.
Claims 6-8 and 15 are rejected for being dependent on an indefinite claim.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 8 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to include all the limitations of the claim upon which it depends.
In claim 8, applicant claims that the other snapshot includes the set of registers.  However, claim 8 is dependent on claim 7, which claims that the other snapshot does not include multiple architected registers of the set.  Thus, claim 8 seems to contradict claim 7, as the entire set cannot be included in the other snapshot if the other snapshot fails to include some registers of the set.  Applicant may cancel claim 8, amend it to be in proper dependent form, or present a sufficient showing that it complies with the statutory requirements.  For purposes of prior art examination, it will be assumed that claim 8 is dependent on claim 6 instead of claim 7 (as applicant similarly changed the dependency of claim 8 in the parent application).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 1, and 5-9, respectively of U.S. Patent No. 10,552,164 (herein referred to as ‘164) in view of the examiner’s taking of Official Notice.
Claim 1 of ‘164 anticipates instant claim 1 except that instant claim 1 includes at least one computer readable storage medium readable by at least one processing circuit and storing instructions for performing the method.  Claim 1 of ‘164 merely recites a computer readable 
Claims 2-4, 1, and 5-8 of ‘164, as modified, respectively anticipate instant claims 2-9.

Claims 10-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 9-12, 9, 13, 15-18, and 15, respectively, of ‘164.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of ‘164 anticipate the instant claims.  The examiner notes that, depending on amendments made to claims 10, 14-16, and 20, a statutory double-patenting issue may be necessitated in the next Office Action.

Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims of copending U.S. Patent Application No. 15/489,923 in view of at least one of the prior art references cited below.
For brevity, and due to the large number of conflicting documents (patents and copending applications), full analysis will not be provided herein.  However, ‘923 generally deals with sharing snapshots, just as the instant applicant does.  ‘923 simply doesn’t specify taking snapshots for restoration and recovery (for an instruction altering a path, and for a save request).  However the prior art shows snapshots taken for such events and it would have been obvious to 
This is a provisional nonstatutory double patenting rejection.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 10,564,977, either alone, or in view of one the prior art references set forth below.  Again, full rejections are not laid out in detail due to time constraints and the number of conflicting applications.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 9-13, and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Arndt et al., U.S. Patent Application Publication No. 2012/0084477 (herein referred to as Arndt), in view of Tran et al., U.S. Patent Application Publication No. 2013/0297912 (herein referred to as Tran).
Referring to claim 1, Arndt has taught a computer program product for facilitating processing within a computing environment, the computer program product comprising: at least one computer readable storage medium readable by at least one processing circuit and storing instructions for performing a method comprising:
obtaining a chosen snapshot (see paragraph [0064] and FIG.3, components 320 and 322.  When a transaction begin instruction (tbegin) is encountered, the SPECULATE instruction inherently stored on a medium, the registers in register file 320 are checkpointed/saved to checkpoint register file 322) to be used for a type of processing, the type of processing including restoration, the restoration being based on a save request (the tbegin instruction is a save request to save the registers to a checkpoint register file 322), the chosen snapshot including restoration state for a plurality of architected registers (see paragraph [0066].  When the transaction aborts, the register file 320 is restored to its checkpointed state by copying the contents of register file 322 to register file 320), the plurality of architected registers including one or more architected registers associated with the save request and usable in restoration (per paragraph [0064], the registers store values accessible by code/instructions.  Instructions access architectural registers); and
b) restoring at least one architected register of the plurality of architected registers, based on a selected request, the selected request a restoration request to restore at least one architected register associated with the save request (see paragraph [0066]). c) Arndt has not taught obtaining a chosen snapshot to be used for multiple types of processing, the multiple types of processing including recovery, the recovery being recovery from an instruction to alter an execution path, the plurality of architected registers including one or more architected registers associated with an instruction to alter an execution path and usable in recovery.  However, Tran has taught checkpointing the register file upon encountering a speculative branch.  See paragraph [0029].  This allows the register file to be restored to a correct state if the branch was mispredicted.  Branches are extremely common and useful, as is branch prediction (to speed up execution), and one of ordinary skill in the art would expect multiple types of processing, the multiple types of processing including recovery, the recovery being recovery from an instruction to alter an execution path (i.e., a branch instruction), the plurality of architected registers including one or more architected registers associated with an instruction to alter an execution path and usable in recovery.
Referring to claim 2, Arndt, as modified, has taught the computer program product of claim 1, wherein the instruction to alter the execution path comprises a branch conditional instruction (again, recall paragraph [0029] of Tran, which mentions mispredictions for branches.  Mispredictions occurs for conditional branches).
Referring to claim 3, Arndt, as modified, has taught the computer program product of claim 1, wherein the instruction to alter the execution path comprises a jump instruction (a branch is a jump instruction that jumps to another part of code when taken). 
Referring to claim 4, Arndt, as modified, has taught the computer program product of claim 1, wherein the save request comprises a bulk store request (again, the tbegin instruction stores all registers to backup storage and is thus a bulk store request).
Referring to claim 9, Arndt, as modified, has taught the computer program product of claim 1, wherein the restoration request is a bulk restore request (either with a transaction .
Claims 10-13 and 16-19 are respectively rejected for similar reasons as claims 1-4 and 1-4.  With respect to claim 10, note that Arndt has taught a computer system for facilitating processing within a computing environment, the computer system comprising: a memory (e.g. FIG.1, 109, 108, 124, 126, 130, etc.; FIG.3, 360); and a processor in communication with the memory (e.g. FIG.1, 106; FIG.3, 310).
Claims 5-6, 14-15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Arndt in view of Tran and Belmanu Sadanada et al., U.S. Patent Application Publication No. 2017/0300505 (as cited by applicant and herein referred to as Belmanu).
Referring to claim 5, Arndt, as modified, has taught the computer program product of claim 1, wherein the method further comprises: obtaining a request to take another snapshot of a set of architected registers of the plurality of architected registers (any time a tbegin instruction or a predicted branch instruction (within or outside of a transaction) is encountered, a snapshot request would be made in Arndt).  Arndt, as modified, has not taught determining whether at least one architected register of the set of architected registers has been modified since the snapshot was taken; and using the snapshot to satisfy the request to take another snapshot, based on determining that the at least one architected register has not been modified.  However, Belmanu has taught, when requesting a new snapshot (e.g. at the beginning of a transaction - FIG.3, step 302), determining a volume of data (delta) that has been modified since the previous snapshot was taken.  This delta value is compared to a threshold and if the delta value does not exceed the threshold, a new snapshot is not taken, as the previous determining whether at least one architected register of the set of architected registers has been modified since the snapshot was taken; and using the snapshot to satisfy the request to take another snapshot, based on determining that the at least one architected register has not been modified.
Referring to claim 6, Arndt, as modified, has taught the computer program product of claim 5, wherein the method further comprises creating the other snapshot based on determining that the at least one architected register has been modified (if some number of registers are modified such that the delta exceeds the threshold, the new snapshot will be taken).
Claims 14-15 and 20 are respectively rejected for similar reasons as claims 5-6 and 5.
Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Arndt in view of Tran, Belmanu, and the examiner’s taking of Official Notice.
Referring to claim 7, Arndt, as modified, has taught the computer program product of claim 6, but has not taught wherein the other snapshot includes the at least one architected register that has been modified and fails to include architected registers of the set of architected registers that have not been modified.  However, incremental and differential backups are well known in the art (Moir et al., U.S. Patent Application Publication No. 2012/0005461, as cited by applicant, is one example (see the abstract and FIGs.1-2)).  By only the other snapshot includes the at least one architected register that has been modified and fails to include architected registers of the set of architected registers that have not been modified.
Referring to claim 8, Arndt, as modified, has taught the computer program product of claim 6, but has not taught wherein the other snapshot includes the set of architected registers.  However, a full backup is well known in the art.  This is the most complete and protective backup and you only need to restore from one backup to obtain the original data.  With other types of backup, both a full set and one or more modified sets would be required.  As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Arndt such that the other snapshot includes the set of architected registers.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David J. Huisman whose telephone number is 571-272-4168.  The examiner can normally be reached on Monday-Friday, 9:00 am-5:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li, can be reached on 571-272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/David J. Huisman/Primary Examiner, Art Unit 2183